[a2012equityandincentivep001.jpg]
ACTIVE/80937928.1 AMENDMENT TO CAMDEN NATIONAL CORPORATION 2012 EQUITY AND
INCENTIVE PLAN A. The Camden National Corporation 2012 Equity and Incentive Plan
(the “Plan”), is hereby amended as follows: 1. Section 3(c) of the Plan is
hereby amended by deleting such section in its entirety and substituting the
following in lieu thereof: “‘In the case of and subject to the consummation of
(i) the dissolution or liquidation of the Company, (ii) the sale of all or
substantially all of the assets of the Company on a consolidated basis to an
unrelated person or entity, (iii) a merger, reorganization or consolidation in
which the outstanding shares of Stock are converted into or exchanged for a
different kind of securities of the successor entity and the holders of the
Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the successor entity
immediately upon completion of such transaction, or (iv) the sale of all of the
Stock of the Company to an unrelated person or entity (in each case, a ‘Sale
Event’), the parties thereto may cause the assumption or continuation of Awards
theretofore granted by the successor entity, or the substitution of such Awards
with new Awards of the successor entity or parent thereof, with appropriate
adjustment as to the number and kind of shares and, if appropriate, the per
share exercise prices, as such parties shall agree. To the extent the parties to
such Sale Event do not provide for the assumption, continuation or substitution
of Awards, upon the effective time of the Sale Event, the Plan and all
outstanding Awards granted hereunder shall terminate. In such case, except as
may be otherwise provided in the relevant award agreement, all Options and Stock
Appreciation Rights that are not exercisable immediately prior to the effective
time of the Sale Event shall become fully exercisable as of the effective time
of the Sale Event, all other Awards with time-based vesting, conditions or
restrictions shall become fully vested and nonforfeitable as of the effective
time of the Sale Event, and all Awards with conditions and restrictions relating
to the attainment of performance goals may become vested and nonforfeitable in
connection with a Sale Event in the Committee’s discretion or to the extent
specified in the relevant award agreement. In the event of such termination,
each grantee shall be permitted, within a specified period of time prior to the
consummation of the Sale Event as determined by the



--------------------------------------------------------------------------------



 
[a2012equityandincentivep002.jpg]
2 ACTIVE/80937928.1 Committee, to exercise all outstanding Options and Stock
Appreciation Rights held by such grantee, including those that will become
exercisable upon the consummation of the Sale Event; provided, however, that the
exercise of Options and Stock Appreciation Rights not exercisable prior to the
Sale Event shall be subject to the consummation of the Sale Event.
Notwithstanding anything to the contrary in this Section 3(c), in the event of a
Sale Event pursuant to which holders of the Stock of the Company will receive
upon consummation thereof a cash payment for each share surrendered in the Sale
Event, the Company shall have the right, but not the obligation, to make or
provide for a cash payment to the grantees holding Options and Stock
Appreciation Rights in exchange for the cancellation thereof, in an amount equal
to the difference between (A) the value as determined by the Committee of the
consideration payable per share of Stock pursuant to the Sale Event (the ‘Sale
Price’) times the number of shares of Stock subject to outstanding Options and
Stock Appreciation Rights (to the extent then exercisable at prices not in
excess of the Sale Price) and (B) the aggregate exercise price of all such
outstanding Options and Stock Appreciation Rights. Transactions under this
provision must be made in a manner that the Options and SAR’s remain exempt from
the application of Code Section 409A.” 2. Sections 20(a) and (b) of the Plan are
hereby amended by deleting such sections in their entirety and substituting the
following in lieu thereof: “(a) [intentionally omitted] (b) [intentionally
omitted]” B. Except as otherwise so amended, the Plan is confirmed in all other
respects. C. The effective date of this Amendment is as of March 9, 2015.
Executed this ninth day of March, 2015 by a duly authorized officer of Camden
National Corporation. CAMDEN NATIONAL CORPORATION By:



--------------------------------------------------------------------------------



 